Citation Nr: 1227985	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  11-26 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for systemic lupus erythematosus.  

2.  Entitlement to a finding of total disability based on individual unemployability due to service-connected disability (TDIU).  


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk








INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1965 to December 1968 and from June 1975 to May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which the RO granted service connection and assigned an initial 10 percent rating for systemic lupus erythematosus, effective October 23, 2009.  The Veteran appealed the initial disability rating assigned.  

A claim for increased evaluation includes a claim for TDIU where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has alleged several times that his service-connected lupus caused him to retire.  He is not currently employed.  A claim for entitlement to TDIU is therefore inferred as part of the claim for increased evaluation, and is addressed in the REMAND portion of the decision below.  The matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's systemic lupus erythematosus is a systemic disability productive of regular exacerbations lasting at least one week and occurring at least 2-3 times per year which require medication to control, including: skin manifestations, fatigue, digestive manifestations, musculoskeletal pain, depression, dry eye syndrome, and genitourinary manifestations.



CONCLUSION OF LAW

The criteria for a 60 percent rating for systemic lupus erythematosus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.88b, Diagnostic Code 6350 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  In his October 2011 substantive appeal, the Veteran requested a 60 percent rating for his service-connected disability.  He stated he did not feel his lupus caused severe impairment of health, which is required for a 100 percent rating.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Generally, disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  In order to evaluate the level of disability and any changes in condition it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When considering initial ratings, the degree of impairment since the effective date of a grant of service connection must be considered, to include the possibility a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, uniform ratings are warranted based on similar symptomatology throughout the appeal period; no stages are evident. 

Systemic lupus erythematosus (disseminated) is rated under Code 6350, which provides a 10 percent rating for exacerbations once or twice a year or symptomatic during the past 2 years.  A 60 percent rating is warranted for exacerbations lasting a week or more, 2 or 3 times a year.  A 100 percent rating is warranted for lupus that is acute, with frequent exacerbations, producing severe impairment of health.  

If it would result in a higher evaluation, systemic lupus erythematosus may also be evaluated be combining the evaluations for residuals under the appropriate system.  In this case the Board finds it would provide a better benefit to the Veteran to combine all the manifestations of his autoimmune disability together for consideration as a systemic disability and to assign a single disability rating under Code 6350.  38 C.F.R. § 4.88b.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App 518 (1996).   

The Veteran asserts his service-connected autoimmune disability should be rated as 60 percent disabling because he experienced exacerbations lasting a week or more at least 2 to 3 times a year. 

The Veteran filed a claim for service connection for his autoimmune disability in October 2009.  On his VA Form 21-526, the Veteran reported he developed polymorphous light eruption in 1976 (diagnosed in 1993 or 1994) and acne rosacea in about 1990; had experienced arthritic symptoms and myalgias since 1989; and as his symptoms worsened severe fatigue started.  The Veteran was taking three medications twice daily: Celebrex, Plaquanil, and doxycycline.    

Private treatment records from September 2004 to October 2009 report the Veteran's manifestations of his autoimmune disability and effects of treatment included joint pain fairly diffuse, gastroesophageal reflux, chronic skin problems, chronic paresthesias in his upper extremity and leg numbness (greater on left than right), dry eyes, and fatigue.  Several notations indicated the severity of the Veteran's symptoms was not constant.  A July 2006 private treatment record reported the Veteran's symptoms had worsened for 2-3 weeks.  The primary care physician noted in June 2008 that the Veteran's fatigue and edema had worsened.  In December 2008, treatment records showed the Veteran's skin rash was "up and down, doing okay now," and the Veteran was fatigued all the time.  The May 2009 private treatment record indicated the Veteran's autoimmune disability was "quiet lately."  After a trial off his medications in October 2009, the Veteran reported his dry eyes and fatigue had worsened, he experienced episodes of tachycardia, and imbalance episodic turning and symptoms when he moved suddenly.  The Veteran's rosacea also was symptomatic on his nose and chin.  His primary care physician noted in the treatment record that twice daily medication was needed to control the Veteran's autoimmune disability symptoms.  

The Veteran was afforded a VA examination in July 2010, which confirmed his diagnosis of systemic lupus erythematosus.  The Veteran reported manifestations of muscle and joint pain, skin rash, and fatigue progressively worsening.  His treatment involved antimalarials, cox-2 inhibitors, and thalidomide.  The examiner indicated in the Veteran's medical history that the disability was not subject to periods of exacerbations.  Upon physical examination the VA examiner noted the Veteran's autoimmune disability had been symptomatic within the past two years, and the disease was present and active at the time of the examination.  There were not, however, any joint or muscle tenderness or joint pain on movement during the examination.  Examination revealed no acute cardiopulmonary disease; mild degenerative changes of the bilateral fifth DIP joints; no radiographic evidence of arthropathy; mild bilateral acromioclavicular osteoarthritis; rosacea; and polymorphous light eruption (no evidence of a rash at time of examination).  The examiner noted the Veteran's skin rash and arthralgias have improved with treatment of his disease, but the fatigue has persisted and at times increased in severity.  

The Veteran is a physician and has consistently stated in the record that he has practiced self-care and self-medication in response to his autoimmune manifestations since the 1980s.  In a February 2010 statement in support of his claim the Veteran noted autoimmune disabilities progress slowly, often with mild early symptoms.  It was not until 2003 when his musculoskeletal symptoms were severe that he sought to establish a relationship with a primary care physician.  At the time of his statement his fatigue, rashes, and musculoskeletal manifestations were worsening, and his use of Celebrex had caused stomach problems for which he had to take additional medication.  The Veteran stated he was "certain the condition has been slowly progressing since about 1980, with ups and downs, but each bad period is worse."

In his October 2010 Notice of Disagreement (NOD) the Veteran reported medical providers never asked him if he had any flare ups since his last visit, so this was not recorded in his records.  Rather medical providers were interested in how he was doing at the time of his medical visit, which was normally during a calm period of his disability.  The Veteran reported he typically volunteered at every medical visit that he "exacerbate[d] at least every two months in a cyclical way beginning with a flare of the rashes, followed quickly be increased musculoskeletal pain and fatigue."  These exacerbations periodically result from side effects of the Veteran's medications.  He further explained exacerbations are considered normal for his autoimmune disability, and his condition is considered stable because he is only gradually worsening.  Furthermore, the Veteran noted, as a physician, he understands "what (he is) faced with" and did not seek medical help every time his symptoms flared.

In his NOD the Veteran revealed he had two episodes of gastritis in March and April 2010, and another in September 2010, from taking Celebrex.  Each time he had gastritis he had to discontinue his use of Celebrex causing a worsening of his musculoskeletal pain for at least two weeks until he could restart the Celebrex.  After a colonoscopy in October 2010 the Veteran had to again discontinue his use of Celebrex with consequential pain and increased fatigue.  

In perfecting his appeal (VA Form 9) the Veteran reported he "exacerbates 5-6 times a year in roughly 2 month cycles."  His photosensitive rashes, fatigue, and musculoskeletal pain "wax and wane."  The Veteran described his exacerbations as a worsening over four weeks of painful vasculitis of his elbows, face and scalp; painful feet, knees, hips and pelvis, shoulders, elbows, wrists, and fingers; and profound fatigue.  This worsening is followed by improvement over a week, reaching a bearable level for approximately two weeks, and then a worsening period again.  He noted each exacerbation is slightly worse than the previous one, but not bad enough to warrant changing to injectable medications.  The Veteran stated he did not feel he had "severe impairment of health" yet, as he has not required hospitalization and has had no cardiac, renal or psychiatric complications.
 
The Veteran is competent to report on that which comes to him through his senses or within his personal knowledge, such as an exacerbation of his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is also a physician, who spent much of his career as a flight surgeon before teaching aeronautical medicine.  In this regard, he is also competent to associate cyclical exacerbations of symptoms with his service-connected autoimmune disability.

The Veteran described the manifestations of his autoimmune disability in detail, reported his early self-care and self-medicating practice, and emphasized his medical understanding of the nature of his disability.  While the Veteran's private treatment reports provide no record of exacerbations, the ever changing manifestations of his autoimmune disability are evident.  Therefore, the Veteran's assertions of exacerbations of his disability are credible and probative.

Rating the manifestations of the Veteran's service-connected disability separately under appropriate Codes for the involved body systems has been considered; however, medical evidence provided does not indicate separate evaluations would result in a better benefit for the Veteran.  Therefore, the condition is most advantageously evaluated as a single disability under Code 6350.

The potential for an extraschedular evaluation under 38 C.F.R. § 3.321 has also been considered.   However, at no point has the Veteran's autoimmune disability reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds the schedular evaluation does not contemplate the Veteran's level of disability or symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for a higher rating based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   
 
In sum, the Veteran is service-connected for an autoimmune disability for which he reported experiencing exacerbations 5-6 times a year, lasting several weeks at a time.  The Veteran's statements regarding the cyclical nature of his disability are both competent and credible.  As such, there is a preponderance of evidence in favor of the Veteran's claim.  Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds the criteria for an initial rating of 60 percent for the Veteran's systemic lupus erythematosus are met.  See 38 U.S.C.A. § 5107(b). 


ORDER

An initial rating of 60 percent for systemic lupus erythematosus is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With respect to the inferred issue of entitlement to TDIU, remand is required for compliance with VA's duties to notify and assist the Veteran in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran has repeatedly alleged, both to VA and to treating and examining doctors, that lupus prevents him from pursuing substantially gainful employment.  Inferrence of the claim is therefore required as part of the claim for increased evaluation.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).

While a claim for TDIU is considered part and parcel of an increased rating claim, VA has provided for specific development actions in connection with such a claim.  A specific claim form, the VA Form 21-8940, is prescribed, and medical examiners are requested to make specific findings regarding occupational impairment.  A VA Form 21-4192, Request for Employment Info in Connection with Claim for Disability Benefits, also contains relevant information regarding the Veteran's employment history and the basis for leaving jobs.

No VA Form 21-8940 is of record here, nor has such been solicited.  The form contains important information relevant to adjudication, and directs attention to other potential sources of relevant evidence.  On remand, the form must be solicited from the Veteran.  Similarly, appropriate VA Form 21-4192's should be solicited for the Veteran and/or past employers.

Additionally, a VA examination, in which the examiner describes in detail the impact of lupus on the Veteran's occupational functioning, particularly in terms of an ability to obtain and retain substantially gainful employment, is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include a request to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, as well as appropriate releases to permit VA to obtain updated treatment records or employment records.

Upon receipt of information and releases, VA must take appropriate steps to obtain updated records and completed VA Form 21-4192's.

2.  Schedule the Veteran for an appropriate VA examination.  The examiner must fully describe all current manifestations of service-connected systemic lupus erythematosus, with specific commentary regarding the impact of such manifestations on the Veteran's occupational functioning.  The examiner must address the Veteran's ability to obtain or retain substantially gainful employment.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


